DETAILED ACTION
This action is responsive to the following communications:  Amendment, filed 09/25/2020; RCE, filed 10/27/2020.
Claims 1-20 are pending.  Claims 1, 9, and 17-20 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/25/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-8, 17, and 18 is/are rejected under 35 U.S.C. 103 as obvious over Ramanathan et al. (“Ramanathan”), U.S. Patent No. 8,478,393 B2, issued July 2013, in view of Necola Shehada et al. (“Shehada”), U.S. Pub. No. 2004/0230118 A1, published November 2004, in view of Corby, Jr. et al. (“Corby”), U.S. Patent No. 5,515,301, issued May 1996, and further in view of Miichi et al., (“Miichi”), U.S. Patent No. 9,500,485 B2, issued 	November 2016.
Regarding independent claim 1, Ramanathan teaches an information processing device comprising circuitry to: display, on a display, a position representation area, including, for each sensor of a group of sensors that can detect biomedical signals of a test subject, because Ramanathan teaches displaying region of interest analysis for one or more regions, for example by placing virtual electrodes (col. 21, l. 10-62; Fig. 14).  Ramanathan teaches a computer system (col. 25, l. 16-col. 26, l. 65). Ramanathan teaches collecting the electroanatomic data by a contact or non-contact electrophysiology catheter, other catheters or patches, to collect electrophysiology data at a plurality of spatial locations over time (col. 4, l. 23-55).  Ramanathan teaches the virtual electrodes or other selected anatomical locations are not physical electrodes but instead is parameterized by data at a point, a collection or points, or a region selected by a user (col. 3, l. 31-43).  Further, Ramanathan teaches that a preprocessing GUI can also include an electrode selector to select which electrode or electrodes are to be used to populate an output result set for use in further analysis (col. 9, l. 4-19).
Ramanathan does not expressly disclose a graphic symbol indicating a position of the sensor; however, Shehada teaches a surgical drain having at least one sensor for monitoring the 
Ramanathan teaches display on the display a selection acceptance area accepting selection of a plurality of positions of a plurality of desired sensors, the plurality of positions being selected from the group of sensors by user input; because Ramanathan teaches the user selecting the positons for a given region by selecting a button, after placing a desired number of virtual electrodes on the region, a user ends the placement mode for that region via another user interface element (col. 21, l. 29-47; Fig. 14).  Ramanathan teaches selecting the location of one or more locations to position the selected electrode configuration (col. 11, l. 38-col. 12, l. 33).
Ramanathan teaches display on the display a waveform display area displaying a waveform output from the plurality of desired sensors corresponding to the plurality of selected positions, since Ramanathan teaches displaying waveforms in a window (col. 13, l. 26-col. 14, l. 12).  Ramanathan teaches displaying a frequency map on a patient’s heart showing regions with corresponding waveforms in a waveform display are, and a region is displayed in the position area (Fig. 13; col. 19, l. 59-col. 20, l. 18).  
Ramanathan teaches wherein the circuitry is further configured to, in response to the selection of the plurality of positions of the plurality of desired sensors, (1) graphically superimpose a closed contour of a region encompassing only the graphic symbols of the plurality of selected positions; because Ramanathan teaches that the location selection GUI can provide means for a user to draw a contour or a closed surface at a desired location on the graphical representation of the patient’s organ; the resulting contour or closed surface can identify a corresponding path or boundary for a virtual electrode structure, for a contour, the length of the contour can be automatically populated with an arrangement of virtual electrodes, similarly, an interior of the patch boundary can be automatically populated with an arrangement of electrodes; the spatial distribution and number of electrodes can be specified by the user (col. 12, l. 18-34).  Ramanathan also teaches an example where a user is to define the virtual electrode configuration as a catheter having a single electrode or a plurality of electrodes, and in response to the user identifying the location where the catheter is to be positioned, the identified location can be populated with a graphical representation of the virtual electrode structure superimposed over the graphical representation of the interactive surface region of patient anatomy (col. 12, l. 5-13).  Ramanathan discloses in Fig. 15 that two virtual electrodes have been positioned in user selected locations on a closed contour display region depicting a heart organ (col. 22, l. 56-67).
However, even if Ramanathan did not expressly teach graphically superimpose a closed contour of a region encompassing only the graphic symbols of the plurality of selected positions, Corby teaches a sensor selector window to select from a plurality of sensors monitoring a subject, where the operator may select a subset of the sensor waveforms for display in a spatially registered postage stamp window, and the window may show a rendered image of the surface of the subject under test or the relevant anatomy with the contour of a region showing the selected sensors and positions (col. 4, l. 12-44; Fig. 2).
2) separately display a reduced-size version of the position representation area including the closed contour, the reduced-size version being smaller in size than the displayed position representation area; however, Miichi teaches a device for displaying information obtained from sensors (col. 1, l. 5-8).  Miichi teaches a touch panel device has a layout selecting mode to select from a list of layouts, and layout editing and creating modes (col. 8, l. 34-59; see also col. 7, l. 55-col. 8, l. 2; Figs. 4, 6a-7b). Miichi teaches that the user can create the information display layout by assigning the information to be displayed in the display area, which may be arranged in a divided screen with two or three display areas by dragging icons representing the sensor data into the information display areas of the layout (col. 9, l. 9-52). Therefore Miichi teaches displaying sensor data in a display layout having areas of different sizes including a larger size area and a reduced size area, for example, Fig. 12(a) shows an area 71b that displays sensor data at a larger size than two smaller areas 71c and 71d which display the sensor data at a reduced size.
Ramanathan, Shehada, Corby, and Miichi were all directed to displaying sensor data.  It would have been obvious to one of ordinary skill in the art before the effective filing data of the invention to have combined the methods of selecting virtual sensor positions and display configuration taught by Ramanathan and Corby, with the methods of displaying symbols indicating sensor positions taught by Shehada, and the sensor display layouts taught by Miichi, since it would have been obvious and desirable to combine the disclosed elements, according to the display methods disclosed in the references, in order to achieve predictable results, and in order to improve similar systems in the same way.  KSR.  Further, Ramanathan disclosed that there could be multiple output representations and arrangement of the disclosed displays and the type of information being displayed could be controlled by the user (col. 7, l. 21-29), and 

Regarding dependent claim 2, Ramanathan teaches the information processing device according to claim 1, wherein the circuitry is further configured to display the position representation area, which includes the selection acceptance area; because Ramanathan teaches selecting the positons for a given region by selecting a button, after placing a desired number of virtual electrodes on the region, a user ends the placement mode for that region via another user interface element (col. 21, l. 29-47; Fig. 14).  Ramanathan teaches selecting the location of one or more locations to position the selected electrode configuration (col. 11, l. 38-col. 12, l. 33).
Ramanathan disclosed that there could be multiple output representations and arrangement of the disclosed displays and the type of information being displayed could be controlled by the user (col. 7, l. 21-29), and therefore it would have been obvious to have modified the graphical user interface display configurations taught by Ramanathan, using the disclosed user interface configuration techniques, in order to achieve predictable results.
Ramanathan teaches in response to the selection of the plurality of positions of the plurality of desired sensors, cease displaying the graphic symbols of those sensors, of the group of sensors, that were not selected by the user input; because Ramanathan teaches the GUI includes an electrode selector that is utilized to select which electrode or electrodes are to be utilized to populate an output result set for use in further processing and analysis, where the electrode selection can be manual and provided via a GUI that allows a user to selectively enable or disable each of the plurality of electrodes that have been utilized (col. 9, l. 4-18; col. 21, l. 10-

Regarding dependent claim 3, Ramanathan suggests but does not expressly teach the information processing device according to claim 1, wherein the circuitry is further configured to display the position representation area and the waveform display area parallel to each other in a direction of propagation of the waveform; since Ramanathan teaches displaying waveforms in a window (col. 13, l. 26-col. 14, l. 12).  Ramanathan teaches displaying a frequency map on a patient’s heart showing regions with corresponding waveforms in a waveform display are, and a region is displayed in the position area (Fig. 13; col. 19, l. 59-col. 20, l. 18).  While Ramanathan teaches displaying more than one region, Ramanathan expressly teaches that one or more regions can be positioned and selected (col. 21, l. 10-35).
However, Ramanathan disclosed that there could be multiple output representations and arrangement of the disclosed displays and the type of information being displayed could be controlled by the user (col. 7, l. 21-29), and therefore it would have been obvious to have modified the graphical user interface display configurations taught by Ramanathan, using the disclosed user interface configuration techniques, in order to achieve predictable results.

Regarding dependent claim 4, Ramanathan teaches the information processing device according to claim 3, wherein the circuitry is further configured to display the position representation area and the waveform display area next to each other; since Ramanathan 

Regarding dependent claim 5, Ramanathan suggests but does not expressly teach the information processing device according to claim 1, wherein the circuitry is further configured to display the position representation area in a first position representation region, and display the reduced-size version in a second position representation region, the first position representation region having a size larger than a size of the second position representation region; since Ramanathan teaches displaying waveforms in a window (col. 13, l. 26-col. 14, l. 12).  Ramanathan teaches displaying a frequency map on a patient’s heart showing regions with corresponding waveforms in a waveform display are, and a region is displayed in the position area (Fig. 13; col. 19, l. 59-col. 20, l. 18).  While Ramanathan teaches displaying more than one region, Ramanathan expressly teaches that one or more regions can be positioned and selected (col. 21, l. 10-35). Ramanathan teaches that the user interface has areas of larger and smaller sizes (Fig. 14).  Further, Ramanathan disclosed that there could be multiple output representations and arrangement of the disclosed displays and the type of information being displayed could be controlled by the user (col. 7, l. 21-29), and therefore it would have been obvious to have modified the graphical user interface display configurations taught by 
Miichi teaches a device for displaying information obtained from sensors (col. 1, l. 5-8).  Miichi teaches a touch panel device has a layout selecting mode to select from a list of layouts, and layout editing and creating modes (col. 8, l. 34-59; see also col. 7, l. 55-col. 8, l. 2; Figs. 4, 6a-7b). Miichi teaches that the user can create the information display layout by assigning the information to be displayed in the display area, which may be arranged in a divided screen with two or three display areas by dragging icons representing the sensor data into the information display areas of the layout (col. 9, l. 9-52). Therefore Miichi teaches displaying sensor data in a display layout having areas of different sizes including a larger size area and a reduced size area, for example, Fig. 12(a) shows an area 71b that displays sensor data at a larger size than two smaller areas 71c and 71d which display the sensor data at a reduced size.
Ramanathan, Shehada, Corby, and Miichi were all directed to displaying sensor data.  It would have been obvious to one of ordinary skill in the art before the effective filing data of the invention to have combined the methods of selecting virtual sensor positions and display configuration taught by Ramanathan and Corby, with the methods of displaying symbols indicating sensor positions taught by Shehada, and the sensor display layouts taught by Miichi, since it would have been obvious and desirable to combine the disclosed elements, according to the display methods disclosed in the references, in order to achieve predictable results, and in order to improve similar systems in the same way.  KSR.  Further, Ramanathan disclosed that there could be multiple output representations and arrangement of the disclosed displays and the type of information being displayed could be controlled by the user (col. 7, l. 21-29), and therefore it would have been obvious to have modified the graphical user interface display 

Regarding dependent claim 6, Ramanathan teaches the information processing device according to claim 5, wherein the circuitry is further configured to display the selection acceptance area, which includes: a first selection acceptance area that accepts selection of the plurality of positions by accepting designation of a range including the plurality of positions of the plurality of desired sensors from the group of sensors displayed in the first position representation area; because Ramanathan teaches selecting the positons for a given region by selecting a button, after placing a desired number of virtual electrodes on the region, a user ends the placement mode for that region via another user interface element (col. 21, l. 29-47; Fig. 14).  Ramanathan also teaches selecting the location of one or more locations to position the selected electrode configuration (col. 11, l. 38-col. 12, l. 33).
Ramanathan teaches a second selection acceptance area that accepts selection of the plurality of positions by displaying a list through which the plurality of positions of the plurality of desired sensors are collectively selectable from the group of sensors displayed in the second position representation area, because Ramanathan teaches after placing a desired number of virtual electrodes on the region, a user ends the placement mode for that region via another user interface element (col. 21, l. 29-47; Fig. 14).  Ramanathan teaches that another user interface element can be utilized for editing the number or distribution of virtual electrodes for a given region (col. 21, l. 29-47; Fig. 14).  Ramanathan further teaches that as yet another alternative approach, a list of predefined anatomical landmarks can be provided to the user for selection, and 
Ramanathan does not expressly teach the first selection acceptance area having a size larger than a size of the second selection acceptance area, but Ramanathan teaches that the user interface has areas of larger and smaller sizes (Fig. 14).  
However, Ramanathan disclosed that there could be multiple output representations and arrangement of the disclosed displays and the type of information being displayed could be controlled by the user (col. 7, l. 21-29), and therefore it would have been obvious to have modified the graphical user interface display configurations taught by Ramanathan, using the disclosed user interface configuration techniques, in order to achieve predictable results.

Regarding dependent claim 7, Ramanathan teaches the information processing device according to claim 6, wherein the circuitry is further configured to display the first selection acceptance area, which accepts designation of a range including the plurality of positions, and the first position representation area displays a specific option of region data that indicates a region closest to a region designated from among a plurality of options of region data determined in advance; because Ramanathan teaches that another user interface element can be utilized for editing the number or distribution of virtual electrodes for a given region (col. 21, l. 29-47; Fig. 14).  Ramanathan further teaches that as yet another alternative approach, a list of predefined anatomical landmarks can be provided to the user for selection, and can be automatically populated with a set of one or more virtual electrodes for analysis (col. 21, l. 29-47; Fig. 14).

Regarding dependent claim 8, Ramanathan teaches a biomedical-signal measuring system comprising: the information processing device according to claim 1; and a measurement device provided with the group of sensors that detect biomedical signals of the test subject; because Ramanathan teaches displaying region of interest analysis for one or more regions, for example by placing virtual electrodes (col. 21, l. 10-62; Fig. 14).  Ramanathan teaches a computer system (col. 25, l. 16-col. 26, l. 65).  Ramanathan teaches collecting the electroanatomic data by a contact or non-contact electrophysiology catheter, other catheters or patches, to collect electrophysiology data at a plurality of spatial locations over time (col. 4, l. 23-55).  Ramanathan teaches the virtual electrodes or other selected anatomical locations are not physical electrodes but instead is parameterized by data at a point, a collection or points, or a region selected by a user (col. 3, l. 31-43).  Further, Ramanathan teaches that a preprocessing GUI can also include an electrode selector to select which electrode or electrodes are to be used to populate an output result set for use in further analysis (col. 9, l. 4-19).

	Regarding independent claims 17 and 18, claims 17 and 18 are directed to the method and recording medium which are substantially similar and implemented with the information processing device claimed in independent claim 1, and are therefore rejected along a similar rationale.

Claims 9-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan in view Shehada, in view of Saha et al. (“Saha”), U.S. Pub. No. 2012/0035685 A1, published February 2012, and further in view of Miichi.
Regarding independent claim 9, Ramanathan teaches an information processing device comprising circuitry to: display, in a display device, a position representation area including, for each sensor of a group of sensors that can detect biomedical signals of a test subject; because Ramanathan teaches displaying region of interest analysis for one or more regions, for example by placing virtual electrodes (col. 21, l. 10-62; Fig. 14).  Ramanathan teaches a computer system (col. 25, l. 16-col. 26, l. 65). Ramanathan teaches collecting the electroanatomic data by a contact or non-contact electrophysiology catheter, other catheters or patches, to collect electrophysiology data at a plurality of spatial locations over time (col. 4, l. 23-55).  Ramanathan teaches the virtual electrodes or other selected anatomical locations are not physical electrodes but instead is parameterized by data at a point, a collection or points, or a region selected by a user (col. 3, l. 31-43).  Further, Ramanathan teaches that a preprocessing GUI can also include an electrode selector to select which electrode or electrodes are to be used to populate an output result set for use in further analysis (col. 9, l. 4-19).
Ramanathan does not expressly disclose a graphic symbol indicating a position of the sensor; however, Shehada teaches a surgical drain having at least one sensor for monitoring the condition of a tissue proximate to the surgical drain (par. 0003), where a display may show patches of color are depicted on a graphical symbol of the selected organ relative to the position of each sensor along the organ (par. 0100), a color patch may be depicted as an annulus surrounding the sensor number from which the color is detected; a screen indicator may mark the sensor number from which the displayed values were collected (par. 0100; Figs. 12 A-E). Therefore Shehada teaches a graphical symbol of a closed contour image of the selected organ as well as a numerical symbol and color for each sensor indicating each sensor’s position on the organ (par. 0100; Figs. 12 A-E).

Ramanathan teaches display on the display a selection acceptance area accepting a plurality of positions of a plurality of desired sensors, the plurality of positions being selected from the group of sensors by user input; because Ramanathan teaches selecting the positons for a given region by the user selecting a button, after placing a desired number of virtual electrodes on the region, a user ends the placement mode for that region via another user interface element (col. 21, l. 29-47; Fig. 14).  Ramanathan teaches selecting the location of one or more locations to position the selected electrode configuration (col. 11, l. 38-col. 12, l. 33).
Ramanathan teaches display on the display a waveform display area displaying a waveform output from the plurality of desired sensors corresponding to the plurality of selected positions, since Ramanathan teaches displaying waveforms in a window (col. 13, l. 26-col. 14, l. 12).  Ramanathan teaches displaying a frequency map on a patient’s heart showing regions with corresponding waveforms in a waveform display are, and a region is displayed in the position area (Fig. 13; col. 19, l. 59-col. 20, l. 18).  While Ramanathan teaches displaying more than one region, Ramanathan expressly teaches that one or more regions can be positioned and selected (col. 21, l. 10-35).
Ramanathan suggests but does not expressly teach wherein the circuitry is further configured to in response to the selection of the plurality of positions of the plurality of desired sensors, (1) graphically enlarge the displayed graphical symbols of the plurality of selected positions in comparison to positions of sensors of the group of sensors that were not selected by the user input; since Ramanathan teaches that the user interface has areas of larger and smaller sizes (Fig. 14).  However, Saha teaches the graphical representation of selected electrodes can be configured to respond to a user selection such as changing the displayed icon representative of an to in response to the selection of the plurality of positions of the plurality of desired sensors, (1) graphically enlarge the displayed graphical symbols of the plurality of selected positions in comparison to positions of sensors of the group of sensors that were not selected by the user input.
Ramanathan does not expressly disclose (2) display a reduced-size version of the position representation area, the reduced-size version being smaller in size than the displayed position representation area; however, Miichi teaches a device for displaying information obtained from sensors (col. 1, l. 5-8).  Miichi teaches a touch panel device has a layout selecting mode to select from a list of layouts, and layout editing and creating modes (col. 8, l. 34-59; see also col. 7, l. 55-col. 8, l. 2; Figs. 4, 6a-7b). Miichi teaches that the user can create the information display layout by assigning the information to be displayed in the display area, which may be arranged in a divided screen with two or three display areas by dragging icons representing the sensor data into the information display areas of the layout (col. 9, l. 9-52). Therefore Miichi teaches displaying sensor data in a display layout having areas of different sizes including a larger size area and a reduced size area, for example, Fig. 12(a) shows an area 71b that displays sensor data at a larger size than two smaller areas 71c and 71d which display the sensor data at a reduced size.
KSR.  
Further, Ramanathan disclosed that there could be multiple output representations and arrangement of the disclosed displays and the type of information being displayed could be controlled by the user (col. 7, l. 21-29), and therefore it would have been obvious to have modified the graphical user interface display configurations taught by Ramanathan, Saha, and Miichi, using the disclosed user interface configuration techniques, in order to achieve predictable results.

Regarding dependent claim 10, Ramanathan teaches the information processing device according to claim 9, wherein the circuitry is further configured to display the position representation area, which includes the selection acceptance area; because Ramanathan teaches selecting the positons for a given region by selecting a button, after placing a desired number of virtual electrodes on the region, a user ends the placement mode for that region via another user interface element (col. 21, l. 29-47; Fig. 14).  Ramanathan teaches selecting the location of one or more locations to position the selected electrode configuration (col. 11, l. 38-col. 12, l. 33).
Ramanathan disclosed that there could be multiple output representations and arrangement of the disclosed displays and the type of information being displayed could be 

Regarding dependent claim 11, Ramanathan suggests but does not expressly teach the information processing device according to claim 9, wherein the circuitry is further configured to display the position representation area and the waveform display area parallel to each other in a direction of propagation of the waveform; since Ramanathan teaches displaying waveforms in a window (col. 13, l. 26-col. 14, l. 12).  Ramanathan teaches displaying a frequency map on a patient’s heart showing regions with corresponding waveforms in a waveform display are, and a region is displayed in the position area (Fig. 13; col. 19, l. 59-col. 20, l. 18).  While Ramanathan teaches displaying more than one region, Ramanathan expressly teaches that one or more regions can be positioned and selected (col. 21, l. 10-35).
However, Ramanathan disclosed that there could be multiple output representations and arrangement of the disclosed displays and the type of information being displayed could be controlled by the user (col. 7, l. 21-29), and therefore it would have been obvious to have modified the graphical user interface display configurations taught by Ramanathan, using the disclosed user interface configuration techniques, in order to achieve predictable results.

Regarding dependent claim 12, Ramanathan teaches the information processing device according to claim 11, wherein the circuitry is further configured to display the position representation area and the waveform display area next to each other; since Ramanathan teaches displaying waveforms in a window (col. 13, l. 26-col. 14, l. 12).  Ramanathan teaches 

Regarding dependent claim 13, Ramanathan suggests but does not expressly teach the information processing device according to claim 9, wherein the circuitry is further configured to display the position representation area, which includes: a first position representation area indicating a position of each of the group of sensors; and a second position representation area indicating a position of each of the group of sensors, the first position representation area having a size larger than a size of the second position representation area; since Ramanathan teaches displaying waveforms in a window (col. 13, l. 26-col. 14, l. 12).  Ramanathan teaches displaying a frequency map on a patient’s heart showing regions with corresponding waveforms in a waveform display are, and a region is displayed in the position area (Fig. 13; col. 19, l. 59-col. 20, l. 18).  While Ramanathan teaches displaying more than one region, Ramanathan expressly teaches that one or more regions can be positioned and selected (col. 21, l. 10-35). Ramanathan teaches that the user interface has areas of larger and smaller sizes (Fig. 14).  Further, Ramanathan disclosed that there could be multiple output representations and arrangement of the disclosed displays and the type of information being displayed could be controlled by the user (col. 7, l. 21-29), and therefore it would have been obvious to have 
Miichi teaches a device for displaying information obtained from sensors (col. 1, l. 5-8).  Miichi teaches a touch panel device has a layout selecting mode to select from a list of layouts, and layout editing and creating modes (col. 8, l. 34-59; see also col. 7, l. 55-col. 8, l. 2; Figs. 4, 6a-7b). Miichi teaches that the user can create the information display layout by assigning the information to be displayed in the display area, which may be arranged in a divided screen with two or three display areas by dragging icons representing the sensor data into the information display areas of the layout (col. 9, l. 9-52). Therefore Miichi teaches displaying sensor data in a display layout having areas of different sizes including a larger size area and a reduced size area, for example, Fig. 12(a) shows an area 71b that displays sensor data at a larger size than two smaller areas 71c and 71d which display the sensor data at a reduced size.
Ramanathan, Saha, and Miichi were all directed to displaying sensor data.  It would have been obvious to one of ordinary skill in the art before the effective filing data of the invention to have combined the methods of selecting virtual sensor positions and display configuration taught by Ramanathan, with the methods of displaying a visual representation of selected electrodes taught by Saha, and the sensor display layouts taught by Miichi, since all three provided display interfaces for sensor data, and it would have been obvious and desirable to combine the disclosed elements, using the disclosed display techniques, in order to achieve predictable results.  KSR.  
Further, Ramanathan disclosed that there could be multiple output representations and arrangement of the disclosed displays and the type of information being displayed could be controlled by the user (col. 7, l. 21-29), and therefore it would have been obvious to have modified the graphical user interface display configurations taught by Ramanathan, Saha, and 

Regarding dependent claim 14, Ramanathan teaches the information processing device according to claim 13, wherein the circuitry is further configured to display the selection acceptance area, which includes: a first selection acceptance area that accepts selection of the plurality of positions by accepting designation of a range including the plurality of positions of the plurality of desired sensors from the group of sensors displayed in the first position representation area; because Ramanathan teaches selecting the positons for a given region by selecting a button, after placing a desired number of virtual electrodes on the region, a user ends the placement mode for that region via another user interface element (col. 21, l. 29-47; Fig. 14).  Ramanathan also teaches selecting the location of one or more locations to position the selected electrode configuration (col. 11, l. 38-col. 12, l. 33).
Ramanathan teaches a second selection acceptance area that accepts selection of the plurality of positions by displaying a list through which the plurality of positions of the plurality of desired sensors are collectively selectable from the group of sensors displayed in the second position representation area, because Ramanathan teaches after placing a desired number of virtual electrodes on the region, a user ends the placement mode for that region via another user interface element (col. 21, l. 29-47; Fig. 14).  Ramanathan teaches that another user interface element can be utilized for editing the number or distribution of virtual electrodes for a given region (col. 21, l. 29-47; Fig. 14).  Ramanathan further teaches that as yet another alternative approach, a list of predefined anatomical landmarks can be provided to the user for selection, and 
Ramanathan does not expressly teach the first selection acceptance area having a size larger than a size of the second selection acceptance area, but Ramanathan teaches that the user interface has areas of larger and smaller sizes (Fig. 14).  
However, Ramanathan disclosed that there could be multiple output representations and arrangement of the disclosed displays and the type of information being displayed could be controlled by the user (col. 7, l. 21-29), and therefore it would have been obvious to have modified the graphical user interface display configurations taught by Ramanathan, using the disclosed user interface configuration techniques, in order to achieve predictable results.

Regarding dependent claim 15, Ramanathan teaches the information processing device according to claim 14, wherein the circuitry is further configured to display the first selection acceptance area, which accepts designation of a range including the plurality of positions, and the first position representation area displays a specific option of region data that indicates a region closest to a region designated from among a plurality of options of region data determined in advance; because Ramanathan teaches that another user interface element can be utilized for editing the number or distribution of virtual electrodes for a given region (col. 21, l. 29-47; Fig. 14).  Ramanathan further teaches that as yet another alternative approach, a list of predefined anatomical landmarks can be provided to the user for selection, and can be automatically populated with a set of one or more virtual electrodes for analysis (col. 21, l. 29-47; Fig. 14).

Regarding dependent claim 16, Ramanathan teaches a biomedical-signal measuring system comprising: the information processing device according to claim 9; and a measurement device provided with the group of sensors that detect biomedical signals of the test subject; because Ramanathan teaches displaying region of interest analysis for one or more regions, for example by placing virtual electrodes (col. 21, l. 10-62; Fig. 14).  Ramanathan teaches a computer system (col. 25, l. 16-col. 26, l. 65).  Ramanathan teaches collecting the electroanatomic data by a contact or non-contact electrophysiology catheter, other catheters or patches, to collect electrophysiology data at a plurality of spatial locations over time (col. 4, l. 23-55).  Ramanathan teaches the virtual electrodes or other selected anatomical locations are not physical electrodes but instead is parameterized by data at a point, a collection or points, or a region selected by a user (col. 3, l. 31-43).  Further, Ramanathan teaches that a preprocessing GUI can also include an electrode selector to select which electrode or electrodes are to be used to populate an output result set for use in further analysis (col. 9, l. 4-19).

	Regarding independent claims 19 and 20, claims 19 and 20 are directed to the method and recording medium which are substantially similar and implemented with the information processing device claimed in independent claim 9, and are therefore rejected along a similar rationale.





Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Shehada, Corby, and Miichi references are being relied upon to teach the newly claimed limitations of independent claims 1, 17, and 18.  The Shehada and Miichi references are being relied upon to teach the newly claimed limitations of independent claims 9, 19, and 20.
Applicant’s arguments are directed to the subject matter of the newly claimed limitations (Remarks, p. 12-16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bernini et al.		U.S. Patent No. 10,691,308 B2	issued		June 2020


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508.  The examiner can normally be reached on Monday-Friday 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMELIA L TAPP/Primary Examiner, Art Unit 2144